DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-11 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 9-11 are directed to a method, which is a statutory category of invention.  (Step 1: YES).
Claims 1-8 are directed to software per se (see below), which is not one of the statutory categories.  (Step 1: NO).
For compact prosecution, claims 1-11 are all analyzed to determine if there is a judicial exception for subject matter eligibility (e.g. are claims 1-8 also abstract).  
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 9 recites the limitations of:
A data concealment method for an electronic trading system in which a blockchain managing an electronic trading of a trading target is managed by a plurality of nodes,
wherein each of the plurality of nodes includes:
a client unit transmitting a request for the electronic trading of the trading target or a request to refer to the electronic trading;
a smart contract management unit automatically performing confirmation or fulfillment of contract conditions;
a blockchain management unit managing a distributed ledger of the blockchain;
a first storage unit storing the distributed ledger of the blockchain; and
a second storage unit storing content of the trading target to be concealed as actual data in nodes other than a specific node constituting the blockchain,
the distributed ledger stored in the first storage unit is stored in all of the plurality of nodes managing the blockchain and is shared by all of the plurality of nodes,
a first node among the plurality of nodes transmits the electronic trading request to a second node managing a first trading target, and
the smart contract management unit of the second node receiving the electronic trading request sets an access right to access the actual data of the first trading target stored in the second storage unit of the second node to the first node and stores the access right in the distributed ledger.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk for storing content to be concealed), commercial and legal interactions (e.g. commercial interaction - transmitting a request for trading, legal interaction - smart contract for fulfillment of contract conditions) and business relations (e.g. sets an access right to access actual data).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, commercial or legal interactions, or business relations, “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: electronic trading system, client unit, smart contract management unit, blockchain management unit, first storage unit, second storage unit (Claim 1); electronic trading system, client unit, smart contract management unit, blockchain management unit, first storage unit, and second storage unit.  These “units” appear to be just software preforming abstract functions, therefore themselves are abstract, and if they include computer hardware, the computer hardware would be recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements should they include computer hardware components, which does not appear to be claimed, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 9 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware, should it even be claimed, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as transmitting, receiving, and storing are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8, 10, and 11 further define the abstract idea that is present in their respective independent claims 1 and 9 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10, and 11 are directed to an abstract idea.  Thus, the claims 1-11 are not patent-eligible.

Regarding claims 1-8 and Software Per Se:
Claims 1-8 each recite elements which are computer software programs per se. Fig’s 1, 2, and 5-7 teach “processing unit” and “storage device,” where such units and devices are not claimed, and where the “units” claimed (e.g. client unit, smart contract management unit, blockchain management unit, first storage unit, second storage unit) appear to be software units that would operate within the hardware devices/units (e.g. Fig. 1, ref’s. 110a and 120a).  Software program per se represents computer program per se without being connected to a processor or server and do not fit into any of the four statutory classes (process, apparatus, article of manufacture and composition of matter).  Therefore software per se is not a statutory subject matter under 35 USC 101, see MPEP 2106.03 Patent Subject Matter Eligibility.
	

	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0349621 to Schvey et al. in view of Pub. No. US 2019/0116185 to Nagai et al.
Regarding claims 1 and 9
(claim 1) An electronic trading system in which a blockchain managing an electronic trading of a trading target is managed by a plurality of nodes,

Schvey et al. teaches:
Blockchain…
“The present invention relates generally to privately subspaced blockchain distributed data structures, and systems and methods for managing the same. More specifically, the invention relates to novel permissioned chained data structures with multiple subspaces, integrated validation mechanisms that also provide for permissioning and secure access to subspaces in the chained data structures, and systems and methods for managing such permissioned chained data structures.” [0002]

Example of plurality of nodes…
“FIGS. 7A and 7B are diagrams showing a node sending information within a subspace accessible to another permissioned node, according to an embodiment of the invention;…” [0021]




    PNG
    media_image1.png
    284
    679
    media_image1.png
    Greyscale



Example of managing trade by client (node), where client terminal has various functions that invokes functions for matching a trade…
“…Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100. The client terminal 114 can take a variety of forms. For example, the client terminal 114 can be a graphical user interface (used by end-users) that provides a means for interfacing with APIs 102 by providing the APIs with data, calling functions provided by APIs 102, and displaying prompts and data from the APIs. The client terminal 114 could also be fully automated software that monitors external events invokes functions via APIs 102 when external events take place. For example, the client terminal 114 could be a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade.” [0040]

Subspaced data for secure exchanges of data…
“The novel privately subspaced blockchain data structures herein, and the related systems and methods may be used in a variety of contexts where the above features and improvements would be advantageous. For example, the novel data structures and related systems and methods may be used to implement secure exchanges of data relating to inventory management, parts tracking (e.g., aircraft parts maintenance cycle tracking), provenance verification for high value goods (such as diamonds), medical records, title transfers pertaining to real and digital property, secure document processing, and other areas and applications that benefit from data structures that offer the features of both distributed verification and permissioned data storage and access. In addition, the novel data structures and related systems and methods may be used to implement secure systems for smart contract applications, including those related to credit default swaps (CDS), equity swaps, and foreign exchange (FX) transactions.” [0007]

	Separate groupings of records or separate transactions…
“…The message scheduling service might be used, for example, to automate the payment of coupons for a trade contract (a time-triggered instance), or changing the name of a reference entity in a trade contract when the entity name is updated in the entity registry (an event-triggered instance). The common subspace may additionally include script/smart contract bytecode, application binary interfaces (ABIs), smart contract factories, database configuration information, and other domain or subspace state information. Additional subspaces involving other combinations of one or more parties are possible. Multiple subspaces may also be contained in a given domain as shown in, for example, FIG. 19. For example, a bilateral domain would be accessible to two parties (e.g., Party A and Party B), both of which would act as validators for that domain. Within the domain, both parties have access to all subspaces in that domain (any true private subspaces for either party would be located in a separate, private, domain in order to ensure privacy). Within a domain, different subspaces could be used to designate separate groupings of records, or separate transactions. For example, in a bilateral domain multiple subspaces might be created to handle transactions of different assets classes, with each subspaces corresponding to different asset class, thereby permitting the parties to process and track such transactions separately and independently.” [0048]

A node as a validating node, peer node, and service node, therefore a node can perform multiple functions (i.e. node can be be various types).…
“As noted above, permissions—or the actions a node is allowed to take with respect to other nodes and data in the network—is grouped by subspace, meaning, for example, that a node may be a validating node with respect to one subspace and may be a peer node on another subspace. In particular, a node may have a set of subspaces for which it is allowed to validate, such that it participates in consensus voting and blocking signing processes. In addition, a node may have a set of subspaces for which it is allowed to observe as a peer, such that it engages in passive importing of blocks and messages. And a node may have a certain set of subspaces where the node is allowed only to connect as a service node (or API client), such that it does not participate in consensus, or engage in active or passive activity with respect to blocks and messages. In this regard, a node is only allowed to originate blocks and messages for subspaces where it is permissioned to validate, serve, or act as a service node/API client. According to the present system, the initial block in each permissioned blockchain, referred to as the genesis block, includes an initial set of validating nodes for each subspace therein. The genesis block may further include a list of peer nodes and service nodes for each subspace. The set of identified nodes and their corresponding roles (and levels of permission) with respect to each subspaces is therefore maintained on-chain, and is used to determining what actions a node is allowed to take with respect to each subspace. The set of identified nodes and their corresponding roles (and levels of permission) with respect to each subspaces can be updated by a specific message.” [0073]

wherein each of the plurality of nodes includes:

Schvey et al. teaches:
Fig. 1, ref. 112 and plurality of nodes…

    PNG
    media_image2.png
    370
    352
    media_image2.png
    Greyscale

a client unit transmitting a request for the electronic trading of the trading target or a request to refer to the electronic trading;

Example of node as a node with API client (therefore client unit)…
“…And a node may have a certain set of subspaces where the node is allowed only to connect as a service node (or API client), such that it does not participate in consensus, or engage in active or passive activity with respect to blocks and messages. In this regard, a node is only allowed to originate blocks and messages for subspaces where it is permissioned to validate, serve, or act as a service node/API client…” [0073]

Example of transmitting messages between nodes…
“In another embodiment, a computer program product is provided that is embodied on a computer readable medium for processing the distribution of data structures comprising: computer code for transmitting and receiving a plurality of encrypted messages between a plurality of peer nodes; and computer code for creating a plurality of state roots for said encrypted messages exchanged between said peer nodes; and computer code for storing a plurality of state roots within a global state root wherein each state root defines a subspace of data; and computer code for creating a privately subspaced blockchain including a plurality of global state roots including a plurality of subspaces.” [0008]

Example transactions (trading) of stock purchases (trading target)…
“…The single party subspaces might contain records or transactions involving a single party, such as stock purchases from a stock exchange, commodity transactions, or medical records…” [0048]

a smart contract management unit automatically performing confirmation or fulfillment of contract conditions;

Node with smart contract for validating, etc… 
“Each peer node or validating node further contains logic for script execution 308 which may serve as a runtime environment for executing scripts, including, for example, executing the code associated with smart contracts. The logic for script execution 308 may be compatible with Ethereum Virtual Machine (EVM) implementations. Each peer node or validating node further contains a data store 310 along with associated logic for storing, retrieving, and querying the data store. The data store 310 serves as a database repository of messages, blocks and associated metadata. In particular, the data store 310 includes one or more databases for long-term storage of system variables, such as privately subspaced blockchain data. The data store 310 provides each node with access to data for all subspaces for which that node is permissioned. Where the privately subspaced blockchains relate to smart contracts, the data store 310 stores smart contract information and provides rapid retrieval of such information for nodes.” [0038]

Example of various smart contracts for executing trades (confirmation and fulfillment)…
“FIG. 15 provides an illustration of various smart contracts and the corresponding common and private subspaces by which participants in the network can store data and execute logic, through the use of the privately subspaced blockchains described above, and in a way such that certain data and logic are accessible only to those nodes with permission to access the subspace. The subspace 1500 is private to party A and contains an enrichment smart contract 1506. The 1506 smart contract stores party A's private data from its trade contracts. The common subspace 1504 contains market data, permissions registry and base template contracts. The base template contract 1520 contains rules and logic associated with financial contracts. The permissions registry contract 1524 maintains the permission list of parties in various privately subspaced blockchains. The market data contract 1526 provides input for executing the logic of smart contracts. The bilateral subspace 1502 contains a set of smart contracts that records the trade between two parties: Party A and Party B. The trade contract 1528 stores the current state of contract 1522, the terms of the particular trade 1508, the set of updates made to this trade 1512, and the bytecode 1518 for executing rules/logic of the trade contract. The subspace 1502 also contains a registry contract 1510 for storing all trade contracts, an event scheduler 1514 for tracking the timestamps within block headers and a payments smart contract 1516 to consolidate payments owned from trade contracts and calculates netted values. The enrichment data part of the trade contract terms 1508 is populated by both parties through the enrichment contract 1506 present in their own private subspace 1500. The trade contract 1528 itself is instantiated using the base template 1520 and populated with specific terms of the trade 1508. Permissions for the parties who can execute logic of the trade contract 1528 are managed through the registry contract 1524 in the common subspace.” [0075]

a blockchain management unit managing a distributed ledger of the blockchain;

Example of distributed management (Fig. 1, ref. 100), where each node includes logic for carrying out functions…
“FIG. 1 illustrates a system 100 for creating for the creation and distributed management of privately subspaced blockchains, and other distributed data structures with secure access restrictions, according to an embodiment of the invention. The system 100 is built around distributed network of nodes 112 that are communicably linked with one another via a local area network (LAN) or wide-area network (WAN) such as the Internet, or combinations thereof. Each node may be implemented on one or more servers with logic for carrying out the functions described herein. The components of system 100 (such as core module 104 and database 106) may reside on an individual server, or may reside on one or more servers. A core module 104 provides the core functionality of each node in the system. Each node with core module 104 may interact with a database module 106, which may be located on a separate server. In addition to the functionality associated with core module 104, each node may also include functionality associated with the APIs 102 (as further described below), and hardware key management 108 for increased security. The core module 104 includes functions that provide for the creation, configuration, and registration of nodes. After a node is created, the core module 104 initializes the node, connects the node to the integration tools (APIs) 102, and connects the node to one or more consensus nodes via a peer-to-peer network…” [0036]

	See Management Unit below.

a first storage unit storing the distributed ledger of the blockchain; and

Example of shared data store in distributed database (therefore first storage unit)…
“Distributed databases can provide a decentralized means for distributing shared data across multiple different users, each of whom may have need for access to the shared data while being located remotely from one another. In order for such shared data to be reliable, there must be a way to verify the integrity of the data in the distributed database. One form of distributed database is a “blockchain” (or “block chain”), which is a type of data structure that consists of a time-ordered linked series of smaller data structures or records, called “blocks,” each of which contains a link to a previous block in the chain. Each block contains a hash value of the prior block in the blockchain, which serves as a means for linking the two blocks. The use of hash values helps to ensure the verifiability of the data and to prevent modification of data within the blockchain. The integrity of blockchains is increased through their decentralized nature, in that there does not need to be a centrally located “official” copy of the blockchain. Instead, multiple verifiable copies of the blockchain may be stored with different users, thereby preventing unauthorized modification of the blockchain.” [0003]

See First and Second Storage Unit below.

a second storage unit storing content of the trading target to be concealed as actual data in nodes other than a specific node constituting the blockchain,

Example of permissioned (concealed) data storage (second storage)…
“The novel privately subspaced blockchain data structures herein, and the related systems and methods may be used in a variety of contexts where the above features and improvements would be advantageous. For example, the novel data structures and related systems and methods may be used to implement secure exchanges of data relating to inventory management, parts tracking (e.g., aircraft parts maintenance cycle tracking), provenance verification for high value goods (such as diamonds), medical records, title transfers pertaining to real and digital property, secure document processing, and other areas and applications that benefit from data structures that offer the features of both distributed verification and permissioned data storage and access. In addition, the novel data structures and related systems and methods may be used to implement secure systems for smart contract applications, including those related to credit default swaps (CDS), equity swaps, and foreign exchange (FX) transactions.” [0007]

Data stored in subspaces (permissioned) stored in separate databases (therefore second storage unit)…
“…Only the parties to the transaction have permission to access the subspace corresponding to that transaction, and only nodes corresponding to those parties receive the content of those subspaces when messages and transactions are propagated by the system. In this regard, the data stored in these subspaces are stored in separate databases, and can be separately synchronized by nodes in the network.” [0046]

See First and Second Storage Unit below.

the distributed ledger stored in the first storage unit is stored in all of the plurality of nodes managing the blockchain and is shared by all of the plurality of nodes,

Example of shared data store in distributed database (therefore first storage unit)…
“Distributed databases can provide a decentralized means for distributing shared data across multiple different users, each of whom may have need for access to the shared data while being located remotely from one another. In order for such shared data to be reliable, there must be a way to verify the integrity of the data in the distributed database. One form of distributed database is a “blockchain” (or “block chain”), which is a type of data structure that consists of a time-ordered linked series of smaller data structures or records, called “blocks,” each of which contains a link to a previous block in the chain. Each block contains a hash value of the prior block in the blockchain, which serves as a means for linking the two blocks. The use of hash values helps to ensure the verifiability of the data and to prevent modification of data within the blockchain. The integrity of blockchains is increased through their decentralized nature, in that there does not need to be a centrally located “official” copy of the blockchain. Instead, multiple verifiable copies of the blockchain may be stored with different users, thereby preventing unauthorized modification of the blockchain.” [0003]

Example of manages content of data records…
“With respect to FIG. 1, a client terminal 114 is able to access the system 100 and the functionality of the core module 104 through the use of the system integration tools 102, which are a set of application programming interfaces (APIs). These APIs 102 includes function calls through which the client terminal 114 manages permissioning of the client's nodes, performs remote procedure calls (RPCs) and establishes connections with the nodes in the system network, manages the client's account with the system, and manages the content of data records (e.g., smart contracts) in the privately subspaced blockchains disclosed herein.” [0040]

a first node among the plurality of nodes transmits the electronic trading request to a second node managing a first trading target, and

Example of party A (first node) send message to party B (second node)…
“The core module 104 further contains logic that provides the node with the functionality needed to communicate with and among other network nodes 112a-112d, including the ability to receive and relay messages, and commit messages to the privately subspaced blockchain. The communication network for system 100 is set up as a peer-to-peer network, with known identifies for each node in the network. The connections between nodes is authenticated through the use of TLS certificates, as described herein, and only those nodes whose TLS certificates are included within an approved list are allowed to connect to the network. In a preferred embodiment, the core module 104 determines the subspace for a message or command based on the identifier of the party/user originating the message or command, and on the identifier of the counterparty/user. For example, if party A sends a message or command and designates the counterparty B for the message or command as party B, the core module 104 determines that the message or command should be sent on the AB subspace.” [0045]

the smart contract management unit of the second node sets an access right to access the actual data of the first trading target stored in the second storage unit of the second node to the first node and stores the access right in the distributed ledger.

Example of message sent to node with subspaces allowed to access (access rights)…
“For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block. To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed to access and/or validate. Validator permissions are granted on a domain level, and observer (non-validator) access can be granted on a subspace level. The assumption is that all nodes, that accept connections from others, have access to at least the “common” subspace and therefore they can access and verify the chainperm contract. Since data within the blockchain ensures that all nodes on the network are synchronized, all nodes will have a consistent view onto the chainperm contract and will accept/reject node connections accordingly. In the example shown in FIG. 11B, the server node identifies nodes A1 (1112a) and A2 (1112b) in the Party A cluster of nodes 1104 and nodes B1 (1114a) and B2 (1114b) in the Party B cluster of nodes 1106 as validating nodes for the subspace. Again, because the Party C nodes are not permissioned in the AB subspace they do not receive the message.” [0058]

Management Unit:
Shivey et al. teaches blockchain.  They do not literally teach a management unit.

Nagai et al. also in the business of blockchain teaches:Management Unit…
“Among the devices constituting the access authority management system 20 described above, the distributed ledger node 200 is configured by a consensus management unit 210, a smart contract execution/management unit 220 (hereinafter also referred to as SC execution/management unit), a transaction management unit 230, a transaction issuing unit 240, and a distributed ledger 250.” [0061]

	Fig. 1A, ref. 310, and 210-230, which are various management units.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Schvey et al. the ability to use a management unit as taught by Nagai et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Nagai et al. and the benefits management units provide and Schvey et al. benefits as they also perform the different functions required for managing blockchain and nodes.  

	First and Second Storage Unit
The combined references teach blockchain for shared data using block header.  They also teach subspaces databases for storing permissioned (confidential) data.  They do not literally teach first and second storage units.  However one of ordinary skill in the art would recognize that keeping data access limited would be enhanced by providing a separate (second) storage unit from shared data. 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that subspaces for provisioned data is enhanced by storing such information separately from shared data.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of storing permissioned data and would provide predictable results.

Regarding claim 2
The electronic trading system according to claim 1, wherein 
the actual data of the first trading target is stored in the second storage units of the first and second nodes 

Schvey et al. teaches:
	Fig. 14, ref. 1400, where AB data is stored in A Nodes and B Nodes 


    PNG
    media_image3.png
    154
    391
    media_image3.png
    Greyscale



performing the electronic trading of the first trading target among the plurality of nodes constituting the blockchain and 

Example of records trade between two parties…
“FIG. 15 provides an illustration of various smart contracts and the corresponding common and private subspaces by which participants in the network can store data and execute logic, through the use of the privately subspaced blockchains described above, and in a way such that certain data and logic are accessible only to those nodes with permission to access the subspace. The subspace 1500 is private to party A and contains an enrichment smart contract 1506. The 1506 smart contract stores party A's private data from its trade contracts. The common subspace 1504 contains market data, permissions registry and base template contracts. The base template contract 1520 contains rules and logic associated with financial contracts. The permissions registry contract 1524 maintains the permission list of parties in various privately subspaced blockchains. The market data contract 1526 provides input for executing the logic of smart contracts. The bilateral subspace 1502 contains a set of smart contracts that records the trade between two parties: Party A and Party B. The trade contract 1528 stores the current state of contract 1522, the terms of the particular trade 1508, the set of updates made to this trade 1512, and the bytecode 1518 for executing rules/logic of the trade contract. The subspace 1502 also contains a registry contract 1510 for storing all trade contracts, an event scheduler 1514 for tracking the timestamps within block headers and a payments smart contract 1516 to consolidate payments owned from trade contracts and calculates netted values. The enrichment data part of the trade contract terms 1508 is populated by both parties through the enrichment contract 1506 present in their own private subspace 1500. The trade contract 1528 itself is instantiated using the base template 1520 and populated with specific terms of the trade 1508. Permissions for the parties who can execute logic of the trade contract 1528 are managed through the registry contract 1524 in the common subspace.” [0075]



is not stored in the second storage units of the other nodes constituting the blockchain.

	But AB data not stored in C Nodes (Fig. 14, ref. 1400)…
“For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block. To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed to access and/or validate. Validator permissions are granted on a domain level, and observer (non-validator) access can be granted on a subspace level. The assumption is that all nodes, that accept connections from others, have access to at least the “common” subspace and therefore they can access and verify the chainperm contract. Since data within the blockchain ensures that all nodes on the network are synchronized, all nodes will have a consistent view onto the chainperm contract and will accept/reject node connections accordingly. In the example shown in FIG. 11B, the server node identifies nodes A1 (1112a) and A2 (1112b) in the Party A cluster of nodes 1104 and nodes B1 (1114a) and B2 (1114b) in the Party B cluster of nodes 1106 as validating nodes for the subspace. Again, because the Party C nodes are not permissioned in the AB subspace they do not receive the message.” [0058]

Regarding claim 3
The electronic trading system according to claim 1, wherein, 

when receiving the electronic trading request related to the first trading target from the client unit of a third node among the plurality of nodes, the smart contract management unit of the second node determines whether or not the first trading target is a product developed by a user of the second node, and
[No Patentable Weight is given to intended use language of “when receiving the electronic trading request” as the request may never be received.]

in a case in which the first trading target is not the developed product, the smart contract management unit sets the access right to the actual data of the first trading target stored in the second storage unit of the second node to the third node.
[No Patentable Weight is given to contingent language of “in a case in which the first trading target is not the developed product…”  as the case may be develop product, therefore this may never happen.]

Regarding claims 4 and 10
(claim 4) The electronic trading system according to claim 3,

wherein, when receiving the electronic trading request related to the first trading target from the client unit of the third node, the smart contract management unit of the second node determines whether or not the first trading target is the product developed by the user of the second node, and
[No Patentable Weight is given to intended use language of “when receiving the electronic trading request” as the request may never be received.]

in a case in which the first trading target is the developed product, the smart contract management unit further determines whether or not the first trading target includes an introduced product, and
{
From Applicant’s specification on “introduced product”…

“…For example, actual data 400 is managed such that an ID 401, an introduced product (other company manufactured product and/or product supplied by other company etc) ID 402, a product name 403, a quantity 404, a warranty period 405, and other data 406 correspond to each other.” [0042]

Therefore, a wholesaler or retailer may have an “introduced” product.
}

[No Patentable Weight is given to contingent language of “in a case in which the first trading target is the developed product…”  as the case may be develop product, therefore this may never happen.]

in a case in which the first trading target includes the introduced product, the smart 
contract management unit sets the access right to the actual data of the first trading target stored in the second storage unit of the second node to a provider of the introduced product.
[No Patentable Weight is given to contingent language of “in a case in which the first trading target includes the introduced product…” as the  case may be the first product target is not the introduced product.]

Regarding claims 5 and 11
(claim 5) The electronic trading system according to claim 4,
wherein, in a case in which the first trading target does not include the introduced product, the smart contract management unit of the second node stores the actual data of the first trading target in the second storage unit of the second node.
[No Patentable Weight is given to contingent language of “in a case in which the first trading target include the introduced product…” as the case may include the introduced product.]

Regarding claim 6
The electronic trading system according to claim 5,

wherein the client unit of the third node transmits a request to refer to the actual data of the first trading target to the smart contract management unit of the third node, and

Schvey et al. teaches:
Use at a node by smart contract (therefore transmit a request) to refer to subspace (therefore actual data at that node)…
“…In this way, subspaces create private areas for participants to store records and data which only permissioned participants receive. The subspaces contain logic (e.g., self-executing scripts, smart contracts) and data sets (e.g., series of data records, such as messages and receipts), that are specific to that subspace, and are guarded by access permissions such that they are accessible only to those nodes with permission to access that subspace. Each subspace can be accessed by only those nodes which are authorized for that subspace and may include a single party, multiple parties, or all parties on the network. In this regard, the privately subspaced blockchains of the present invention are significantly different from traditional blockchains implementations, which rely on public visibility for the contents of each block in order to ensure the validity and integrity of the blockchain. The subspaces of the privately subspaced blockchains may be separated based on a particular transaction (e.g., a credit-default swap (CDS) between two parties) or separated based upon the party or parties with access to such subspaces, as further described herein. For example, each subspace may store a series of transactions between a group of parties, with the message list in the subspace providing a complete history of such transactions. Only the parties to the transaction have permission to access the subspace corresponding to that transaction, and only nodes corresponding to those parties receive the content of those subspaces when messages and transactions are propagated by the system. In this regard, the data stored in these subspaces are stored in separate databases, and can be separately synchronized by nodes in the network.” [0046]

the smart contract management unit of the third node determines whether or not the third node has the access right to the actual data of the first trading target, 

Access permissions accessible only (therefore determine access right…
“…and are guarded by access permissions such that they are accessible only to those nodes with permission to access that subspace…” [0046]
returns information related to other nodes having the access right to the client unit of the third node in a case in which the third node has the access right, and 

Where messages and transactions are propagated to the node [with access] to subspaces (therefore the node)…
“…and only nodes corresponding to those parties receive the content of those subspaces when messages and transactions are propagated by the system…[0046]

returns information indicating that the third node does not have the access right to the client unit of the third node in a case in which the third node does not have the access right.

Example of all nodes have contract (therefore information about access right)..
“…For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block. To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed to access and/or validate. Validator permissions are granted on a domain level, and observer (non-validator) access can be granted on a subspace level. The assumption is that all nodes, that accept connections from others, have access to at least the “common” subspace and therefore they can access and verify the chainperm contract. Since data within the blockchain ensures that all nodes on the network are synchronized, all nodes will have a consistent view onto the chainperm contract and will accept/reject node connections accordingly. In the example shown in FIG. 11B, the server node identifies nodes A1 (1112a) and A2 (1112b) in the Party A cluster of nodes 1104 and nodes B1 (1114a) and B2 (1114b) in the Party B cluster of nodes 1106 as validating nodes for the subspace. Again, because the Party C nodes are not permissioned in the AB subspace they do not receive the message.” [0058]

Regarding claim 8
The electronic trading system according to claim 2,
wherein the actual data of the first trading target is stored in a third-party organization in addition to the second storage units of the first node and the second node.

Schvey et al. teaches:
Example of external and enterprise databases (third-party organization)…
“In addition, the peer node 204 and validator nodes each provides access to external systems and interacts with such external systems. The peer node (like other nodes) is configured to maintain an enterprise database 208, as further discussed below. In this regard, the enterprise database contains extended datasets, and each node includes logic and programming that enables interactions with the database 208, such as the ability to store and aggregate data in database 208 and to efficiently query database 208, according to the type of node. In particular, peer nodes have logic and programming that enable the node to query the database 208 …For example, the APIs 102 may include functions and procedures for accessing data stored in external legacy systems in data formats different from the blockchain structures described herein, for importing data into enterprise database 208, for querying such data, for integrating such data into system 100, for transforming data sets into formats suitable for use with the blockchain structures described herein, and for exporting data from the blockchain structures described herein into formats suitable for use by external systems. In other embodiments, the validating node may also interact with external systems. The service node 206, has access to a limited set of smart contracts within certain subspaces. The service node 206 also receives and relays a limited number of messages, although it receives all messages in a common subspace.” [0037]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in  view of Pub. No. US 2021/0319083 to Bernardi and in further view of Pub. No. US 2019/0034278 to Shirley, Jr. et al.
Regarding claim 7
The electronic trading system according to claim 6,
wherein the client unit of the third node transmits the request to refer to the actual data of the first trading target to the smart contract management units of other nodes having the access right, and

Schvey et al. teaches:

All nodes are synchronized (therefore can transmit by a node), where all nodes have a consistent view of the contract (have access rights if appropriate)…
“…The assumption is that all nodes, that accept connections from others, have access to at least the “common” subspace and therefore they can access and verify the chainperm contract. Since data within the blockchain ensures that all nodes on the network are synchronized, all nodes will have a consistent view onto the chainperm contract and will accept/reject node connections accordingly…” [0058]

the smart contract management units of other nodes having the access right determine whether or not the third node has the access right to the actual data of the first trading target, return an error to the third node in a case in which the third node does not have the access right, 

Example of smart contract and managing permissions (access right) of connecting node…
“The system 100 implements a secondary validation step that checks whether the TLS certificate is approved in the peer registry (e.g., the “chainperm” script or contract). This is done only after the TLS certificate exchange is completed, but before the connection is used for any blockchain purposes. Referring to FIG. 5, the peer registry 512 corresponds to a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script). If the TLS certificate returned by Node B is registered in the peer registry 512, then Node A, the connecting node, determines that the TLS certificate of Node B, the accepting node, is approved, whereupon Node A 502 encrypts the data based on the session key and transmits the data and its TLS certificate via network 510 to Node B 508. Node B, through the use of TLS module 506, validates the TLS certificate of Node A by checking whether the TLS certificate provided by Node A is registered in the peer registry 514. If the TLS certificate returned by Node A is registered in the peer registry 514, then Node B, the accepting node, determines that the TLS certificate of Node A, the connecting node, is approved, whereupon Node B 508 decrypts the message to retrieve the data in the message and processes the data accordingly. This secure communication process provides significant advantages over prior systems because the transport layer security (TLS) functionality is used not just for encryption, but also authentication in the system.” [0071]

Example of reject (return an error)…
“…Since data within the blockchain ensures that all nodes on the network are synchronized, all nodes will have a consistent view onto the chainperm contract and will accept/reject node connections accordingly. In the example shown in FIG. 11B, the server node identifies nodes A1 (1112a) and A2 (1112b) in the Party A cluster of nodes 1104 and nodes B1 (1114a) and B2 (1114b) in the Party B cluster of nodes 1106 as validating nodes for the subspace. Again, because the Party C nodes are not permissioned in the AB subspace they do not receive the message.” [0058]

See Error below.

determine whether or not the actual data of the first trading target is stored in the second storage units of the host nodes in a case in which the third node has the access right, 

Example of synchronize and validate data for nodes (therefore determine data is stored in nodes…
“Similar to blocks in a traditional blockchain data structure, the data records in each subspace contain data (such as data corresponding to a particular transaction between parties) along with a key based on the data (such as a hash value based on the data), and a link to the previous data record in the subspace. Through the use of subspaces, it is possible for nodes to reliably synchronize and validate data while at the same time keeping data sets related to different users isolated. In addition, through the use of subspaces the system 100 is able to provide for concurrent processing of messages in different subspaces…” [0049]

return the actual data of the first trading target to the third node in a case in which the actual data of the first trading target is stored, and return an error to the third node in a case in which the actual data of the first trading target is not stored.

Example of B receiving message (data) for AB subspace…
“…For example, if party A sends a message or command and designates the counterparty B for the message or command as party B, the core module 104 determines that the message or command should be sent on the AB subspace.” [0045]

Example of reject (return an error)…
“…Since data within the blockchain ensures that all nodes on the network are synchronized, all nodes will have a consistent view onto the chainperm contract and will accept/reject node connections accordingly. In the example shown in FIG. 11B, the server node identifies nodes A1 (1112a) and A2 (1112b) in the Party A cluster of nodes 1104 and nodes B1 (1114a) and B2 (1114b) in the Party B cluster of nodes 1106 as validating nodes for the subspace. Again, because the Party C nodes are not permissioned in the AB subspace they do not receive the message.” [0058]

See Storage Error below.

Error
The combined references teach permissions and access.  They do not teach return an error.

Bernardi also in the business of permissions and access teaches:
DRM (digital rights management) and alerts, warnings to deny access to recipients who violate the rights.
“FIG. 16 shows a DRM Cloud Service providing end to end encryption, assignment and modification of DRM permissions (rights), enforcement of DRM permissions by alerts, warnings, and revocations, and poof capability to deny access to objects for recipients who violate the DRM. FIG. 16 shows how a pair of mobile communication devices, such as cell phones, install the DRM mobile text app and provide functions for encryption, decryption, assigning and modifying DRM permissions, sending of text messages, sending of text message attachments, and interfacing with the contacts app of the mobile communication device to generate an DRM mobile text app specific contact list.” [0198]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the alerts and warnings as taught by Bernardi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bernadi who teaches the benefits of warning about permissions problems.  The combined references benefit as they also teach permission is not granted to all nodes and providing an alert or warning would indicate the problem if they thing data should be available.

Storage Error
The combined references teach data and error.  They do not teach error for missing data.

Shirley, Jr. et al. also in the business of data and error teaches:
“Flagging the potentially missing encoded data slices as missing encoded data slices may further include issuing a slice error to at least one of a managing unit, one or more storage units of the set of storage units 82, and a user device.” [0084]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the flagging as taught by Shirley, Jr. et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shirley et al. who teaches missing data can be a problem and the combined references benefit should data become unavailable as to why they have access problems.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following teaches at least blockchain and smart contract:
US-20180117446-A1; US-20180375750-A1; US-20190173884-A1; US-20190361917-A1; US-20200177604-A1; US-20200228345-A1; US-20200250176-A1; US-20200250661-A1; US-20200250683-A1; US-20200250747-A1; US-20200342132-A1; US-20210014065-A1; US-20210119764-A1; US-20210157938-A1; US-20210182423-A1; US-20210280306-A1; US-20210297418-A1; US-20210349770-A1; US-20210342836-A1; US-20210382831-A1; US-20210390196-A1; US-20220138739-A1; US-20220138848-A1; US-20180308161-A1; US-20190012623-A1; US-20190354967-A1; US-20200028688-A1; US-20200074468-A1; CN-109978688-A; WO-2021017441-A1; JP-2019106639-A; CN-111931236-A; WO-2018142948-A1; US-11270296-B2; US-11102001-B2; US-11423409-B2



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693